Citation Nr: 1635056	
Decision Date: 09/08/16    Archive Date: 09/20/16

DOCKET NO.  10-47 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for bilateral plantar warts, to include secondary to flat feet. 

2.  Entitlement to service connection for bilateral flat feet.

3.  Entitlement to service connection for arthritis of the right knee.

4.  Entitlement to service connection for arthritis of the left knee.

5.  Entitlement to service connection for sleep apnea, to include secondary to plantar warts and bilateral knee arthritis. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Bassett, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1979 to January 1984.

This case is before the Board of Veterans' Appeals (Board) on appeal from September 2009, December 2009, April 2010, and September 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana. 

The Board notes that the Veteran submitted multiple statements describing the financial hardship he has undergone.  In February 2015 and March 2015, the Veteran submitted evidence that he was behind on rent payments and was scheduled for a hearing in April 2015.  Appeals must be considered in docket number order, but may be advanced if sufficient cause is shown.  See 38 U.S.C.A. § 7107(a)(2) (West 2014); 38 C.F.R. § 20.900(c) (2015).  Sufficient cause includes advanced age (defined as 75 years or more), serious illness, severe financial hardship, or administrative error resulting in a significant delay.  The Veteran's February 2015 statement is a motion to expedite his claim due to financial hardship.  The Board hereby grants the motion and this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).  

The Veteran originally claimed service-connection for bilateral plantar warts in March 2009.  In November 2010, the Veteran submitted a statement by a VA doctor stating that his bilateral plantar warts are due to his bilateral flat feet.  The RO contacted the Veteran in December 2010 to clarify whether the Veteran was submitting a new claim for service-connection for bilateral flat feet.  The Veteran told the RO in December 2010 that he was not filing a new service-connection claim, and instead the information was meant to support his claim for service-connection for bilateral plantar warts.  However, the RO continued to adjudicate the Veteran's claim for service-connection for bilateral flat feet and issued a rating decision denying service-connection in September 2012.  Despite his statement denying that he was filing a service-connection, the Veteran filed a notice of disagreement (NOD) with this decision in January 2013, the RO issued a statement of the case (SOC) in October 2013, and the Veteran filed a substantive appeal (VA Form-9) in September 2014.  Because the Veteran filed a timely appeal as to this issue, it is properly before the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks service-connection for bilateral plantar warts, to include secondary to flat feet, bilateral flat feet, arthritis of the right knee, arthritis of the left knee, and sleep apnea, to include secondary to plantar warts and bilateral knee arthritis. 

Bilateral Plantar Warts and Flat Feet

The Veteran originally claimed service-connection for bilateral plantar warts in March 2009, to include as secondary to flat feet.  As mentioned above, the Veteran initially denied he was filing an independent claim for service-connection for flat feet, but then completed a substantive appeal of this issue.  Thus, entitlement to service-connection for bilateral pes-planus is also before the Board.

The Veteran's entrance exam in December 1979 contains a notation indicating the Veteran had flat feet.  The Veteran was found qualified for enlistment the same month despite being overweight and having flat feet.  The Veteran's service treatment records (STRs) do not indicate the presence of bilateral plantar warts or complaints relating to his flat feet.  

The Veteran submitted an opinion from a VA doctor in November 2010 that concluded that there was "at least a 50/50 chance that his plantar warts were caused by his flat feet present while in the service."  However, the opinion is inadequate as it merely notes the presence of flat feet in service and provides no rationale for the opinion.  Thus, a remand is necessary to afford the Veteran an examination that addresses these issues. 

Right Knee and Left Knee Disabilities

The Veteran claimed service-connection for bilateral knee arthritis in September 2009.  

The STRs indicate complaints of pain in both the Veteran's right and left knee.  For instance, in July 1980, the Veteran was treated for complaints of pain in his right knee after being struck behind the knee while playing basketball.  The treatment note indicates decreased range of motion and tenderness in the right knee.  In September 1982, the Veteran complained of pain in his left knee and upper leg after twisting his knee playing football.  In October 1982, imaging of the Veteran's knees revealed no abnormality with his right knee but two radiopathic densities projecting over the anterolateral aspect of the left knee joint.  

A VA examiner conducted an examination of the Veteran's knees in October 2010.  However, that examination is inadequate.  As for the Veteran's left knee injury, the VA examiner reported that the Veteran denied any problems with his left knee until later in life and opined that this meant no service-connection for a left knee disability.  As for the right knee, the VA examiner opined that the Veteran's current arthritis is unrelated to service and pointed out that imaging of the Veteran's right knee arthritis is consistent with degeneration due to the Veteran's age.  The VA examiner also noted that the Veteran's right knee was first injured in service, buckled later in civilian life, and a doctor attributed this buckling to his injury in service.

The VA examiner failed to note or address the evidence from 1982 of an in-service injury to the Veteran's left knee or the imaging of that knee.  The VA examiner also failed to provide a sufficient rationale as to why the Veteran's right knee disability is unrelated to his in-service injury.  For these reasons, a new VA examination is necessary.

Sleep Apnea

The Veteran claims service-connection for sleep apnea, to include as secondary to his knee disabilities and his bilateral plantar warts.  The Veteran claims that his knee and foot disabilities have caused him to gain weight, which has led to sleep apnea.  

The Veteran is competent to testify as to observable symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  However, there is no evidence that the Veteran has the education, training, or experience to provide competent medical evidence.  See 38 C.F.R. § 3.159(a)(1) [competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions].  Lay assertions do not constitute competent medical evidence of a nexus between the Veteran's sleep apnea and his knee and foot disabilities.  As a result, a competent medical opinion is necessary to address the Veteran's claimed etiology of his sleep apnea.  

Since the claims file is being returned it should be updated to include any recent VA treatment records that are not of record.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  


Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).  

2.  After the above development has been completed, and after any records obtained have been associated with the evidentiary record, the Veteran should be afforded a VA examination with an examiner of appropriate expertise to evaluate the Veteran's feet.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must include a notation that this record review took place.  A complete history should be elicited directly from the Veteran, and any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail. 

Thereafter, the examiner should:
 
(i) provide an opinion regarding whether is it at least as likely as not (a degree of probability of 50 percent or higher) that the Veteran's flat feet were permanently worsened or aggravated  (versus temporary exacerbations) by his service, to include due to marching and running in service.  

(ii) provide an opinion regarding whether is it at least as likely as not (a degree of probability of 50 percent or higher) that the Veteran's bilateral plantar warts are etiologically related to the Veteran's active duty service.  

(iii) provide an opinion regarding whether it is at least as likely as not (a degree of probability of 50 percent or higher) that the Veteran's bilateral plantar warts were caused or aggravated by his flat feet, to include as due to marching and running with flat feet in-service.

A complete rationale must be provided for all opinions expressed and all contradictory evidence must be addressed.  If the requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain why an opinion cannot be provided without resort to speculation.

3.  After the above development has been completed, and after any records obtained have been associated with the evidentiary record, the Veteran should be afforded a VA examination with an examiner of appropriate expertise to evaluate the Veteran's knees.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must include a notation that this record review took place.  A complete history should be elicited directly from the Veteran, and any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail. 

Thereafter, the examiner should:
 
(i) provide an opinion regarding whether is it at least as likely as not (a degree of probability of 50 percent or higher) that the Veteran's right knee arthritis is etiologically related to, or began during, the Veteran's active duty service.  The examiner should specifically note and address the service treatment records (STRs) from July 1980 indicating an injury to the Veteran's right knee. 

(ii) provide an opinion regarding whether is it at least as likely as not (a degree of probability of 50 percent or higher) that the Veteran's left knee arthritis is etiologically related to, or began during, the Veteran's active duty service.  The examiner should specifically note and address the STRs from September and October 1982 indicating an injury to the Veteran's left knee. 

A complete rationale must be provided for all opinions expressed and all contradictory evidence must be addressed.  If the requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain why an opinion cannot be provided without resort to speculation.

4.  After the above development has been completed, and after any records obtained have been associated with the evidentiary record, the Veteran should be afforded a VA examination with an examiner of appropriate expertise to evaluate the Veteran's sleep apnea.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must include a notation that this record review took place.  A complete history should be elicited directly from the Veteran, and any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail. 

Thereafter, the examiner should:

(i) provide an opinion regarding whether is it at least as likely as not (a degree of probability of 50 percent or higher) that the Veteran's sleep apnea is etiologically related to, or began during, the Veteran's active duty service.  

(ii) provide an opinion regarding whether it is at least as likely as not (a degree of probability of 50 percent or higher) that the Veteran's sleep apnea was caused or aggravated by his claimed flat feet, bilateral plantar warts, right knee arthritis, or left knee arthritis.  The examiner should specifically address the Veteran's contention that his foot and knee disabilities caused him to gain weight and this led to his sleep apnea. 

By aggravation, the Board means a permanent increase in the severity of the disability that is beyond natural progression.  If aggravation is found, the examiner should address the following medical issues:

(1) the baseline manifestations of the Veteran's disability found prior to aggravation; and 

(2) the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected disability. 

A complete rationale must be provided for all opinions expressed and all contradictory evidence must be addressed.  If the requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain why an opinion cannot be provided without resort to speculation.

5.  Thereafter, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



